Citation Nr: 0931051	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  07-26 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from December 1941 to April 1942 and from May 
1945 to February 1946.  The Veteran passed away in March 
1984.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Manila RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in March 1984; leukemia was listed on his 
death certificate as the disease or condition directly 
leading to death.

2. During his lifetime the Veteran had not established 
service connection for any disability.

3. An unappealed September 2003 rating decision denied 
service connection for cause of the Veteran's death 
essentially because there was no evidence that his death-
causing leukemia was manifested in service or within one year 
following his discharge from active duty, or that such 
disease was related to his service.

4. Evidence received since the September 2003 rating decision 
does not tend to show that the death-causing leukemia was 
manifested in service or in the  Veteran's first postservice 
year, or that it might be related to his service, to include 
as due to (alleged) prisoner of war (POW) status; does not 
relate to the unestablished fact necessary to substantiate 
the claim of service connection for cause of the Veteran's 
death, and does not raise a reasonable probability of 
substantiating the claim.

CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of service connection for cause of the Veteran's death 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appellant was advised of VA's duties to notify and assist 
in the development of her claim prior to the July 2006 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  April 2006, March 2008, December 2008, and February 
2009 letters explained the evidence necessary to substantiate 
her claim, the evidence VA was responsible for providing, and 
the evidence she was responsible for providing.  In 
compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
April 2006 letter instructed her that new and material 
evidence was required to reopen her claim; explained what new 
and material evidence meant; and outlined what evidence was 
needed to substantiate the claim.  Specifically, it advised 
her that for evidence to be considered new and material, it 
would have to show that the Veteran's cause of death was 
related to his service.  In compliance with Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), the February 2009 letter 
provided a detailed explanation of the evidence and 
information required to substantiate a dependency and 
indemnity compensation (DIC) claim based on a condition not 
yet service-connected.  [A statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his death, as well as an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected claim is also required; however, 
as the Veteran did not have any service-connected 
disabilities at the time of his death, the question of how 
the appellant could establish service connection based on an 
already service-connected disability is moot.]  

The appellant has had ample opportunity to respond/supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  While she was not advised of the 
criteria for establishing an effective date of an award, she 
is not prejudiced by lack of such notice (see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 (2006)), as effective 
date criteria have no significance unless the claim is 
allowed, and this decision does not do so.  The claim was 
readjudicated after all critical notice was issued, and 
development sought by the Board was completed.  See May 2009 
supplemental statement of the case.  The appellant is not 
prejudiced by this process, and it is not alleged otherwise.  
Significantly, although the United States Court of Appeals 
for the Federal Circuit previously held that any error in 
VCAA notice should be presumed prejudicial, and that VA must 
bear the burden of proving that such an error did not cause 
harm (see Sanders v. Nicholson, 487 F.3d 881 (2007)), in 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that, except for cases in which 
VA has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim, the burden 
of proving harmful error must rest with the party raising the 
issue.  

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO did not arrange for a 
medical opinion because it was not warranted.  Absent any 
competent (medical) evidence suggesting that the Veteran's 
cause of death, leukemia, was associated with his service, to 
include his alleged POW status therein, an examination to 
secure a medical nexus opinion is not warranted.  See 
38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 
512, 516 (2004).  The appellant has not identified any 
pertinent evidence that remains outstanding and in a May 2009 
statement indicated that she did not have any more 
information or evidence to submit to support her claim.  VA's 
duty to assist is met.  Accordingly, the Board will address 
the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

A September 2003 rating decision denied the appellant's 
original claim of service connection for the cause of the 
Veteran's death essentially because there was no medical 
evidence showing that his cause of death, leukemia, 
manifested in service or was diagnosed within any applicable 
presumptive period postservice.  The appellant did not appeal 
this decision and it became final.  38 U.S.C.A. § 7105.
Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105. However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108. 

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173,  179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992). 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather, it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases (including leukemia), service 
connection may be established on a presumptive basis if they 
are manifested to a compensable degree in a specific period 
of time postservice (one year for leukemia).  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For a former POW, any of the anxiety states; dysthymic 
disorder (or depressive neurosis); organic residuals of 
frostbite, if it is determined that the veteran was interned 
in climatic conditions consistent with the occurrence of 
frostbite; post-traumatic osteoarthritis; atherosclerotic 
heart disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia); and stroke and its complications shall be 
service connected if manifest to a degree of disability of 10 
percent or more at any time after discharge or release from 
active military, naval, or air service even though there is 
no record of such disease during service.  In addition, for a 
former POW who was interned or detained for not less than 30 
days, avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; irritable bowel 
syndrome; peptic ulcer disease; peripheral neuropathy except 
where directly related to infectious causes; and cirrhosis of 
the liver shall be service connected if manifest to a degree 
of disability of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service.  See 38 C.F.R. §§ 3.307, 3.309(c). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).
Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Evidence of record in September 2003 consisted of the 
Veteran's death certificate showing that he died on March [redacted], 
1984; leukemia was listed as the disease or condition 
directly leading to his death.

* The Veteran's STRs, including his January 1946 service 
separation physical examination report, which are silent for 
any complaints, findings, treatment, or diagnosis relating to 
leukemia.  March 1942 STRs show the Veteran was treated for 
beri-beri, diarrhea, and a fever of undetermined origin (this 
was originally diagnosed as malaria, which was then crossed 
out and replaced with "FUO").  On January 1946 service 
separation physical examination report, it was noted that the 
Veteran had suffered from malaria and nutrition/edema in 1942 
during the Bataan campaign.  On physical examination, a very 
mild popliteus was noted in the varicose veins of his left 
leg.  

* A copy of the Veteran's enlistment record with the 
Commonwealth of the Philippine Army; it showed that he served 
from September 1941 to February 1946, and participated in the 
Bataan Campaign from 1941 to 1942.
* A copy of the Veteran's "Affidavit for Philippine Army 
Personnel" (PA AGO Form 23), dated in November 1945, which 
indicates that he was a POW from April 9, 1942 to April 27, 
1942, and that he suffered from malaria and beri-beri.

* An ARCEN Form 632, issued in September 1957, certifying 
that the Veteran served in the Armed Forces of the United 
States from December 1941 to February 1946.  Specifically, 
his military history was as follows: Beleaguered from 
December 1941 to April 1942; No casualty status from April 
1942 to May 1945, and Regular Philippine Army service from 
May 1945 to February 1946.  He was entitled to receive pay 
during these aforementioned periods except from April 9, 1942 
to April 27, 1942 because his alleged POW status was not 
supported, and from April 28, 1942 to May 2, 1945 because he 
was engaged in civilian pursuits, and not military 
activities.

Evidence received since the September 2003 rating decision 
consists of the appellant's claim that after the Veteran and 
his comrades surrendered at Bagac, Bataan, he was 
incarcerated as a POW in April 1942, during which time he 
suffered from anemia, beri-beri, and malaria.  She claims he 
continued to suffer from these conditions up until his death, 
but he did not receive treatment for them as his symptoms 
were mild.  She also claims that, at the time of his 
separation from service, he suffered from a blood condition, 
and that his death was caused by leukemia due to blood 
difficulties.  Therefore, it is her contention that the 
leukemia and/or blood difficulties/condition, which were 
present at the time of the Veteran's death, were incurred in 
or aggravated by his active service.

* A March 1984 certification from Dr. R.B., of the Western 
Leyte General Hospital, stating that the Veteran was 
hospitalized once in January 1984 and again in February 1984, 
and given a diagnosis of congestive heart failure secondary 
to severe anemia.  He also stated that the Veteran received 
2.5 liters of blood.

* A February 2006 certification from Western Leyte General 
Hospital stating that in February 1984, the Veteran was 
hospitalized for Koch's pneumonia and severe anemia, etiology 
to be determined.  

* A March 2007 affidavit from S.L.O. and T.G.O., friends of 
the Veteran, who state they knew "for a fact" that during 
the Veteran's service with the Commonwealth of the Philippine 
Army, he suffered from beri-beri and malaria, and that he 
continued to suffer from these conditions until his death 
from leukemia in 1984.

* A July 2008 certification from the National Personnel 
Records Center (NPRC) stating that their records indicate the 
Veteran did not acquire POW status, and that there was no 
evidence that a claim had been made with the War Claims 
Commission (WCC).  Without a positive determination from WCC, 
the NPRC could not favorably consider POW status.

* An excerpt from the POW microfiche maintained at the Manila 
RO; it did not list the Veteran's name.

* A December 2008 VA Compensation and Pension Service 
Administrative Decision finding that the Veteran may not be 
recognized as a former POW.  This determination was based on 
the Veteran's PA AGO Form 23, the service department's ARCEN 
Form 632, the NPRC's July 2008 certification, and a POW 
microfiche excerpt from the Manila RO (all described above).

The appellant's claim was previously denied in September 2003 
because there was no evidence that the Veteran's cause of 
death, leukemia, manifested in service or within any 
presumptive periods, or was caused by or aggravated by his 
service.  For evidence received subsequent to this rating 
decision to be considered new and material, it must relate to 
this unestablished fact, i.e., it must tend to show that the 
Veteran's leukemia was manifested in service or within his 
first postservice year, or was somehow otherwise related to 
his service.

Evidence received since September 2003 is new to the extent 
that it was not previously of record; however, it is not 
material as it does not tend to show that the Veteran's cause 
of death, leukemia, is related to his service.  The private 
medical records from Dr. R.B. and Western Leyte General 
Hospital relate to treatment the Veteran received within the 
two months prior to his death, and show treatment for 
congestive heart failure, Koch's pneumonia, and severe 
anemia, and not leukemia; furthermore, they do not relate any 
of these conditions to the Veteran's service.

The appellant has, since September 2003, argued two 
alternative theories to support her claim of service 
connection for the cause of the Veteran's death.  The first 
theory is that the Veteran suffered from malaria and beri-
beri while incarcerated as a POW in April 1942, and that he 
continued to suffer from malaria and beri-beri up until his 
death.  The Veteran's STRs show that malaria/fever of 
undetermined origin and beri-beri were diagnosed in March 
1942 (prior to his alleged period of POW incarceration); 
subsequent STRs, including his January 1946 service 
separation physical examination report were silent for these 
conditions, suggesting that they were acute conditions that 
resolved in service.  The appellant has not submitted any 
competent (medical) evidence showing that the Veteran was 
treated for and/or given a diagnosis of malaria or beri-beri 
after his separation from service, nor does the Veteran's 
death certificate indicate that his death was caused by or in 
any way related to malaria or beri-beri.  The appellant's 
statements, as well as those of the Veteran's friends, S.L.O. 
and T.G.O., claiming that the Veteran had malaria and beri-
beri from his service until his death, are not competent 
evidence as they are laypersons and lack the training to 
diagnose or opine regarding medical etiology; these are 
questions that are medical in nature and not capable of 
resolution by lay observation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  [Significantly, in September 
1957, the Veteran was denied service connection for malaria 
and beri-beri based on findings that there was no evidence of 
recurrent malaria or residuals thereof, and the Veteran's in-
service incident of beri-beri was acute and resolved.]

Another theory that the appellant has advanced to support her 
claim, is that the Veteran was a former POW, and the 
conditions under which he lived during this time period 
caused him to acquire a blood condition, which led to his 
leukemia.  However, the evidence of record clearly 
establishes that the Veteran was not a former POW.  See 
December 2008 VA Compensation and Pension Service 
Administrative Decision.  Furthermore, leukemia is not a 
listed disease that may be presumptively service-connected if 
found in former POWs under 38 C.F.R. § 3.309(c).  Under these 
circumstances, service connection for the cause of the 
Veteran's death, may be established only by showing that 
leukemia was manifested in his first postservice year (on a 
presumptive basis under 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309), or was otherwise related to his service on 
a direct basis, and as discussed above, this has not been 
shown.  [Notably, atherosclerotic heart disease and its 
complications (including congestive heart failure), beriberi 
(including beriberi heart disease), and malnutrition are 
listed diseases that could be presumptively service-connected 
if found in a former POW.  However, not only does the 
evidence of record not show that the Veteran suffered from 
beriberi or malnutrition at the time of his death, but also 
it has been determined that the Veteran may not be recognized 
as a former POW.]

In summary, none of the additional evidence received since 
the September 2003 rating decision tends to show that the 
cause of the Veteran's death, leukemia, was manifested in 
service or within his first postservice year, or was somehow 
otherwise related to his service; thus, none addresses the 
unestablished fact necessary to substantiate the appellant's 
claim of service connection for the cause of the Veteran's 
death.  Accordingly, the additional evidence received since 
the final September 2003 rating decision does not raise a 
reasonable possibility of substantiating the claim, and is 
not material.  Hence, the claim of service connection for the 
cause of the Veteran's death may not be reopened.






ORDER

The appeal to reopen a claim of service connection for the 
cause of the Veteran's death is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


